NOT FOR PUBLICATION                         FILED
                      UNITED STATES COURT OF APPEALS                      JUN 6 2016
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT


 PAUL NAVICKY,                                    No. 14-35671

              Plaintiff - Appellant,              D.C. No. 6:12-cv-00567-AA

    v.
                                                  MEMORANDUM*
 AARON GEVATOSKY; et al.,

              Defendants - Appellees.

                     Appeal from the United States District Court
                              for the District of Oregon
                       Ann L. Aiken, Chief Judge, Presiding

                               Submitted May 24, 2016**

Before: REINHARDT, W. FLETCHER, and OWENS, Circuit Judges.

         Paul Navicky appeals pro se from the district court’s summary judgment in

his 42 U.S.C. § 1983 action alleging violations of his Fourth Amendment rights.

We have jurisdiction under 28 U.S.C. § 1291. We review de novo, Ramirez v.

City of Buena Park, 560 F.3d 1012, 1019 (9th Cir. 2009), and we affirm.

         *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
         The district court properly granted summary judgment because Navicky

failed to raise a genuine dispute of material fact as to whether the defendants did

not have an objectively reasonable basis for conducting a warrantless search of

Navicky’s home and whether the scope and manner of the search were

unreasonable. See United States v. Snipe, 515 F.3d 947, 952 (9th Cir. 2008) (the

emergency exception to the Fourth Amendment applies where “(1) considering the

totality of the circumstances, law enforcement had an objectively reasonable basis

for concluding that there was an immediate need to protect others or themselves

from serious harm; and (2) the search’s scope and manner were reasonable to meet

the need”).

         We do not address Navicky’s argument, raised for the first time on

appeal, that defendants made misrepresentations in their affidavits in support of the

search warrant. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                          2